


Exhibits 10.23
THIRD LOAN MODIFICATION AGREEMENT
(Exim)
This Third Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of December 30, 2011, by and among (a) SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 275 Grove Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”) and (b)
SPIRE CORPORATION, a Massachusetts corporation, with its principal place of
business at One Patriots Park, Bedford, Massachusetts 01730 (“Spire
Corporation”), SPIRE SOLAR, INC., a Massachusetts corporation, with its
principal place of business at One Patriots Park, Bedford, Massachusetts 01730
(“Spire Solar”), SPIRE BIOMEDICAL, INC., a Massachusetts corporation, with its
principal place of business at One Patriots Park, Bedford, Massachusetts 01730
(“Spire Biomedical”), and SPIRE SEMICONDUCTOR, LLC, a Delaware limited liability
company, with its principal place of business at 25 Sagamore Park Road, Hudson,
New Hampshire 03051 (“Spire Semiconductor”) (Spire Corporation, Spire Solar,
Spire Biomedical, and Spire Semiconductor are jointly and severally,
individually and collectively, “Borrower”).


1.
DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other indebtedness
and obligations which may be owing by Borrower to Bank, Borrower is indebted to
Bank pursuant to a loan arrangement dated as of November 16, 2009, evidenced by,
among other documents, a certain Amended and Restated Export-Import Bank Loan
and Security Agreement dated as of November 16, 2009, between Borrower and Bank,
as amended by a certain First Loan Modification Agreement (Exim) dated as of
June 15, 2010, and as further amended by a certain Second Loan Modification
Agreement (Exim) dated as of November 8, 2011 (as amended, the “Loan
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.



2.DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as defined in the Loan Agreement (together with any other collateral
security granted to Bank, the “Security Documents”). Hereinafter, the Security
Documents, together with all other documents evidencing or securing the
Obligations shall be referred to as the “Existing Loan Documents”.


3. DESCRIPTION OF CHANGE IN TERMS.
A.
Modifications to Loan Agreement.

1
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.1.1(b)(i) thereof:

“In addition and notwithstanding the foregoing, (i) the aggregate amount of
Advances outstanding hereunder and Credit Extensions (as defined in the Domestic
Agreement) outstanding under the Domestic Agreement may not exceed Eight Million
Dollars ($8,000,000.00) at any time , (ii) during the Adjusted Streamline
Period, the aggregate amount of Advances outstanding hereunder and Advances (as
defined in the Domestic Agreement) outstanding under the Domestic Agreement may
not exceed Two Million Dollars ($2,000,000.00) at any time and (iii) the
aggregate amount of Advances outstanding hereunder at any time may not exceed
(A) Five Million Dollars ($5,000,000.00), minus (B) upon the occurrence of the
LC Formula Event (until Bank receives subsequent notice from Borrower), the
Dollar Equivalent amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letter of Credit Reserve) issued pursuant
to Section 2.1.3 of the Domestic Agreement.”
and inserting in lieu thereof the following:
“In addition and notwithstanding the foregoing, (i) the aggregate amount of
Advances outstanding hereunder and Advances (as defined in the Domestic
Agreement) outstanding under the Domestic Agreement may not exceed Six Million
Dollars ($6,000,000.00) at any time, and (ii) the aggregate amount of Advances
outstanding hereunder at any time may not exceed Four Million Dollars
($4,000,000.00).”
2
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.1.1(b)(ii) thereof:





--------------------------------------------------------------------------------




“Notwithstanding any terms in this Exim Agreement to the contrary, the aggregate
principal amount of Exim Inventory Advances outstanding hereunder shall not
exceed (i) during the Adjusted Streamline Period, the lesser of (A) One Million
Two Hundred Thousand Dollars ($1,200,000.00), and (B) sixty percent (60.0%) of
the aggregate principal amount of all Advances outstanding hereunder at any time
and (ii) at all times other than the Adjusted Streamline Period, the lesser of
(A) Three Million Dollars ($3,000,000.00), and (B) sixty percent (60.0%) of the
aggregate principal amount of all Advances outstanding hereunder at any time.”
and inserting in lieu thereof the following:
“Notwithstanding any terms in this Exim Agreement to the contrary, the aggregate
principal amount of Exim Inventory Advances outstanding hereunder shall not
exceed the lesser of (A) Two Million Five Hundred Thousand Dollars
($2,500,000.00), and (B) sixty percent (60.0%) of the aggregate principal amount
of all Advances outstanding hereunder at any time.”
3
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.1.1(f) thereof:

“If this Exim Agreement is terminated (A) by Bank in accordance with clause (ii)
in the foregoing sentence, or (B) by Borrower for any reason, and at the time of
such termination the Domestic Agreement has been terminated or matured, Borrower
shall pay to Bank a termination fee in an amount equal to Eighty Thousand
Dollars ($80,000.00) (the “Early Termination Fee”).”
and inserting in lieu thereof the following:
“If this Exim Agreement is terminated (A) by Bank in accordance with clause (ii)
in the foregoing sentence, or (B) by Borrower for any reason, and at the time of
such termination the Domestic Agreement has been terminated or matured, Borrower
shall pay to Bank a termination fee in an amount equal to Sixty Thousand Dollars
($60,000.00) (the “Early Termination Fee”).”
4
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.1.1(i) thereof:

“On any day that Borrower ceases to be Streamline Facility Eligible, all
outstanding Advances made based on Aggregate Eligible Foreign Accounts shall be
immediately due and payable, together with all Finance Charges and Collateral
Handling Fees (if any) accrued thereon.”
and inserting in lieu thereof the following:
“On any day that Borrower ceases to be Streamline Facility Eligible, all
outstanding Advances made based on Aggregate Eligible Foreign Accounts shall be
immediately due and payable, together with all Finance Charges and Collateral
Handling Fees accrued thereon.”
5
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.2.2 thereof:

“Borrower will pay a finance charge (the “Finance Charge”) on the Financed
Receivable Balance which is equal to the Applicable Rate divided by 360
multiplied by the number of days each such Financed Receivable is outstanding
multiplied by (a) with respect to Financed Receivables based on Eligible Foreign
Accounts and Exim Inventory Placeholder Invoices, the outstanding Financed
Receivable Balance, and (b) with respect to Financed Receivables based on
Aggregate Eligible Foreign Accounts, (i) during the Adjusted Streamline Period,
the outstanding Financed Receivable Balance and (ii) at all times other




--------------------------------------------------------------------------------




than the Adjusted Streamline Period, the outstanding Streamline Account
Balance.”
and inserting in lieu thereof the following:
“Borrower will pay a finance charge (the “Finance Charge”) on the Financed
Receivable Balance which is equal to the Applicable Rate divided by 360
multiplied by the number of days each such Financed Receivable is outstanding
multiplied by (a) with respect to Financed Receivables based on Eligible Foreign
Accounts and Exim Inventory Placeholder Invoices, the outstanding Financed
Receivable Balance, and (b) with respect to Financed Receivables based on
Aggregate Eligible Foreign Accounts, the outstanding Streamline Account
Balance.”
6
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.2.3 thereof:

“Borrower will pay to Bank a collateral handling fee equal to (a) during the
Adjusted Streamline Period, 0.20% per month of the Financed Receivable Balance
for each outstanding Financed Receivable based upon a 360 day year and (b) at
all times other than the Adjusted Streamline Period, 0.20% per month of the
Financed Receivable Balance for each outstanding Financed Receivable based upon
Eligible Foreign Accounts based upon a 360 day year (the “Collateral Handling
Fee”).”
and inserting in lieu thereof the following:
“Borrower will pay to Bank a collateral handling fee equal to (a) with respect
to Financed Receivables based on Eligible Foreign Accounts and Exim Inventory
Placeholder Invoices, 0.20% per month of the outstanding Financed Receivable
Balance for each such outstanding Financed Receivable based upon a 360 day year
and (b) with respect to Financed Receivables based on Aggregate Eligible Foreign
Accounts, 0.20% per month of the outstanding Streamline Account Balance for each
such outstanding Financed Receivable based upon based upon a 360 day year (the
“Collateral Handling Fee”).”
7
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.3.1(b) thereof:

“    (i)    Borrower will pay to Bank, on the first day of each Reconciliation
Period, all accrued Finance Charges and Collateral Handling Fees (if any) on the
Advances made based on the Aggregate Eligible Foreign Accounts;”
and inserting in lieu thereof the following:


“    (i)    Borrower will pay to Bank, on the first day of each Reconciliation
Period, all accrued Finance Charges and Collateral Handling Fees on the Advances
made based on the Aggregate Eligible Foreign Accounts;”
8
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.3.1(b)(ii) thereof:

“Each payment shall also include all accrued Finance Charges and Collateral
Handling Fees (if any) with respect to such Advance and all other amounts then
due and payable hereunder; and”
and inserting in lieu thereof the following:
“Each payment shall also include all accrued Finance Charges and Collateral
Handling Fees with respect to such Advance and all other amounts then due and
payable hereunder; and”
9
The Loan Agreement shall be amended by deleting the following definitions,
appearing in Section 13.1 thereof:

“    “Applicable Rate” is:




--------------------------------------------------------------------------------




(a)    at all times during the Adjusted Streamline Period, a per annum rate
equal to the Prime Rate plus two and one-half of one percent (2.50%); and
(b)     at all times other than the Adjusted Streamline Period, (i) with respect
to Financed Receivables based upon Eligible Foreign Accounts, a per annum rate
equal to the Prime Rate plus two and one-half of one percent (2.50%), and (ii)
with respect to Financed Receivables based upon Aggregate Eligible Foreign
Accounts and Exim Inventory Placeholder Invoices, a per annum rate equal to the
Prime Rate plus two percent (2.0%), provided, however, for any Subject Month (as
of the first calendar day of such month), to the extent that Borrower had Net
Income greater than One Dollar ($1.00) at all times during the three-month
period ending on the last day of the applicable Testing Month, the Applicable
Rate with respect to Financed Receivables based upon Aggregate Eligible Foreign
Accounts and Exim Inventory Placeholder Invoices shall be a per annum rate equal
to the Prime Rate plus one and one-half of one percent (1.50%).”
“    “Facility Amount” is Fourteen Million Six Hundred Sixty Six Thousand Six
Hundred Sixty Six and 66/100 Dollars ($14,666,666.66).”
“    “Maturity Date” is December 31, 2011.”
“    “Minimum Finance Charge” is Five Thousand Dollars ($5,000.00), provided,
however, for any Reconciliation Period during which no Advances were outstanding
at any time under this Exim Agreement and no Credit Extensions were outstanding
at any time under the Domestic Agreement, the Minimum Finance Charge shall be
Three Thousand Dollars ($3,000.00).”
“    “Streamline Facility Eligible” means:
(a)    during the Adjusted Streamline Period, Borrower has provided evidence to
Bank that: (i) at all times during the applicable Testing Month, Borrower had
Liquidity equal at least to the sum of (A) two (2) times the aggregate amount of
all Advances outstanding hereunder together with all Advances (as defined in the
Domestic Agreement) outstanding under the Domestic Agreement and (B) the
aggregate Dollar Equivalent amount of outstanding Letters of Credit (including
drawn but unreimbursed Letters of Credit and any Letters of Credit Reserve)
issued pursuant to Section 2.1.3 of the Domestic Agreement that have not been
cash secured as contemplated by Section 2.1.3(a) of the Domestic Agreement, and
(ii) on such day, Borrower has Liquidity equal at least to the sum of (A) two
(2) times the aggregate amount of all Advances outstanding hereunder together
with all Advances (as defined in the Domestic Agreement) outstanding under the
Domestic Agreement and (B) the aggregate Dollar Equivalent amount of outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit and any
Letters of Credit Reserve) issued pursuant to Section 2.1.3 of the Domestic
Agreement that have not been cash secured as contemplated by Section 2.1.3(a) of
the Domestic Agreement; and
(b)    at any time other than during the Adjusted Streamline Period, Borrower
has provided evidence to Bank that: Borrower (i) had Liquidity of at least Six
Million Dollars ($6,000,000.00) at all times during the applicable Testing
Month, and (ii) has Liquidity of at least Six Million Dollars ($6,000,000.00) on
such day.”
“    “Testing Month” is any month with respect to which Bank has tested (a)
Borrower's Liquidity in order to determine if Borrower is Streamline Facility
Eligible and (b) Borrower's Net Income in order to determine the Applicable Rate
with respect to Financed Receivables based upon Aggregate Eligible Foreign
Accounts and Exim Inventory Placeholder Invoices.”




--------------------------------------------------------------------------------




and inserting in lieu thereof the following:
“    “Applicable Rate” is (a) with respect to Financed Receivables based upon
Eligible Foreign Accounts, a per annum rate equal to the Prime Rate plus two and
one-half of one percent (2.50%), and (b) with respect to Financed Receivables
based upon Aggregate Eligible Foreign Accounts and Exim Inventory Placeholder
Invoices, a per annum rate equal to the Prime Rate plus two percent (2.0%).”
“    “Facility Amount” is Eleven Million Seven Hundred Thirty Three Thousand
Three Hundred Thirty Three and 33/100 Dollars ($11,733,333.33).”
“    “Maturity Date” is December 29, 2012.”
“    “Minimum Finance Charge” is Four Thousand Dollars ($4,000.00).”
“    “Streamline Facility Eligible” means, as of any day during any Subject
Month, Borrower has provided evidence to Bank that: Borrower (i) had Liquidity
of at least Three Million Seven Hundred Fifty Thousand Dollars ($3,750,000.00)
at all times during the applicable Testing Month, and (ii) has Liquidity of at
least Three Million Seven Hundred Fifty Thousand Dollars ($3,750,000.00) on such
day.”
“    “Testing Month” is any month with respect to which Bank has tested
Borrower's Liquidity in order to determine if Borrower is Streamline Facility
Eligible.”
10
The Compliance Certificate appearing as Exhibit B to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Schedule 1 hereto.



4.FEES. Borrower shall pay to Bank a modification fee equal to Twenty Thousand
One Hundred Dollars ($20,100.00), which fee shall be due on the date hereof and
shall be deemed fully earned as of the date hereof. Borrower shall also
reimburse Bank for all legal fees and expenses incurred in connection with this
amendment to the Existing Loan Documents.


5.RATIFICATION OF PERFECTION CERTIFICATES.
(a)    Spire Corporation hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in a certain Perfection
Certificate dated as of June 22, 2009, delivered by Spire Corporation to Bank,
and acknowledges, confirms and agrees the disclosures and information Spire
Corporation provided to Bank in such Perfection Certificate have not changed, as
of the date hereof.
(b)    Spire Solar hereby ratifies, confirms and reaffirms, all and singular,
the terms and disclosures contained in a certain Perfection Certificate dated as
of June 22, 2009, delivered by Spire Solar to Bank, and acknowledges, confirms
and agrees the disclosures and information Spire Solar provided to Bank in such
Perfection Certificate have not changed, as of the date hereof.
(c)    Spire Biomedical hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in a certain Perfection
Certificate dated as of June 22, 2009, delivered by Spire Biomedical to Bank,
and acknowledges, confirms and agrees the disclosures and information Spire
Biomedical provided to Bank in such Perfection Certificate have not changed, as
of the date hereof.
(d)    Spire Semiconductor hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in a certain Perfection
Certificate dated as of June 22, 2009, delivered by Spire Semiconductor to Bank,
and acknowledges, confirms and agrees the disclosures and information Spire
Semiconductor provided to Bank in such Perfection Certificate have not changed,
as of the date hereof.
6.
CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.



7.RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to Bank, and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations.


8.NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that Borrower
has no offsets, defenses, claims, or counterclaims against Bank with respect to
the Obligations, or otherwise, and that if Borrower now has, or




--------------------------------------------------------------------------------




ever did have, any offsets, defenses, claims, or counterclaims against Bank,
whether known or unknown, at law or in equity, all of them are hereby expressly
WAIVED and Borrower hereby RELEASES Bank from any liability thereunder.


9.CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower's representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank's agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.


10.COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.
This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.
BORROWER:
 
 
 
 
 
SPIRE CORPORATION
 
 
 
By:
/s/ Roger G. Little
 
By:
/s/ Robert S. Lieberman
 
Roger G. Little
 
 
Robert S. Lieberman
 
Chairman & CEO
 
 
CFO and Treasurer
 
 
 
 
 
 
SPIRE SOLAR, INC
 
 
 
By:
/s/ Roger G. Little
 
By:
/s/ Robert S. Lieberman
 
Roger G. Little
 
 
Robert S. Lieberman
 
Chairman & CEO
 
 
CFO and Treasurer
 
 
 
 
 
 
SPIRE BIOMEDICAL,INC
 
 
 
By:
/s/ Roger G. Little
 
By:
/s/ Robert S. Lieberman
 
Roger G. Little
 
 
Robert S. Lieberman
 
Chairman & CEO
 
 
CFO and Treasurer
 
 
 
 
 
 
SPIRE SEMICONDUCTOR, LLC
 
 
 
By:
Spire Corporation, a Massachusetts corporation,
 
 
 
 
its sole Member and Manager
 
 
 
By:
/s/ Roger G. Little
 
By:
/s/ Robert S. Lieberman
 
Roger G. Little
 
 
Robert S. Lieberman
 
Chairman & CEO
 
 
CFO and Treasurer

BANK:
 
 
 
 
 
SILICON VALLEY BANK
 
 
 
By:
/s/ Kate Leland
 
 
 
 
Kate Leland
 
 
 
 
VP
 
 
 







--------------------------------------------------------------------------------




Schedule 1


EXHIBIT B



--------------------------------------------------------------------------------





SPECIALTY FINANCE DIVISION
Compliance Certificate


I, an authorized officer of SPIRE CORPORATION, SPIRE SOLAR, INC., SPIRE
BIOMEDICAL, INC. and SPIRE SEMICONDUCTOR, LLC (jointly and severally,
individually and collectively, “Borrower”) certify under the Amended and
Restated Export-Import Bank Loan and Security Agreement (as amended, the “Exim
Agreement”) between Borrower and Silicon Valley Bank (“Bank”) as follows for the
period ending _____________________________ (all capitalized terms used herein
shall have the meaning set forth in the Exim Agreement):


Borrower represents and warrants for each Financed Receivable (other than
Financed Receivables based upon Exim Inventory Placeholder Invoices):


Each Financed Receivable is an Eligible Foreign Account;


Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;


The correct amount is on the Advance Request and Invoice Transmittal and is not
disputed;


Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Advance Request and Invoice Transmittal
date;


Each Financed Receivable is based on an actual sale and delivery of goods and/or
services rendered, is due to Borrower, is not past due or in default, has not
been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;


There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;


It reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;


It has not filed or had filed against it Insolvency Proceedings and does not
anticipate any filing;


Bank has the right to endorse and/or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral;


No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statement contained in
the certificates or statement not misleading. All statements made and all unpaid
balances appearing in all invoices, instruments and other documents evidencing
the Financed Receivable are and shall be true and correct and all such invoices,
instruments and other documents, and all of Borrower's Books are genuine and in
all respects what they purport to be;


All sales and other transactions underlying or giving rise to each Financed
Receivable shall comply in all material respects with all applicable laws and
governmental rules and regulations; and


To the best of Borrower's knowledge, all signatures and endorsements on all
documents, instruments, and agreements relating to each Financed Receivable are
genuine, and all such documents, instruments and agreements are legally
enforceable in accordance with their terms.


Additionally, Borrower represents and warrants as follows:


Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be




--------------------------------------------------------------------------------




qualified except where the failure to do so could not reasonably be expected to
cause a Material Adverse Change. The execution, delivery and performance of the
Loan Documents have been duly authorized, and do not conflict with Borrower's
organizational documents, nor constitute an event of default under any material
agreement by which Borrower is bound. Borrower is not in default under any
agreement to which or by which it is bound in which the default could reasonably
be expected to cause a Material Adverse Change.


Borrower has good title to the Collateral, free of Liens except Permitted Liens.
All inventory is in all material respects of good and marketable quality, free
from material defects.


Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act of 1940, as amended.
Neither Borrower nor any of its Subsidiaries is a “holding company” or an
“affiliate” of a “holding company” or a “subsidiary company” of a “holding
company” as each term is defined and used in the Public Utility Holding Company
Act of 2005. Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Borrower has complied in all material respects with
the Federal Fair Labor Standards Act. Borrower has not violated any laws,
ordinances or rules, the violation of which could reasonably be expected to
cause a Material Adverse Change. None of Borrower's or any Subsidiary's
properties or assets has been used by Borrower or any Subsidiary or, to the best
of Borrower's knowledge, by previous Persons, in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally. Borrower
and each Subsidiary has timely filed all required tax returns and paid, or made
adequate provision to pay, all material taxes, except those being contested in
good faith with adequate reserves under GAAP. Borrower and each Subsidiary has
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all government authorities that are
necessary to continue its business as currently conducted except where the
failure to obtain or make such consents, declarations, notices or filings would
not reasonably be expected to cause a Material Adverse Change.


With respect to Exim Inventory Placeholder Invoices, Borrower represents and
warrants that all of Borrower's Inventory which is the subject of any Exim
Inventory Placeholder Invoice is and will continue to be Eligible Export-Related
Inventory.


The undersigned represents and warrants that as of the date hereof the foregoing
is true, complete and correct, that the information reflected in this Compliance
Certificate complies with the representations and warranties set forth in the
Exim Agreement and the Borrower Agreement each dated November 16, 2009, as may
be amended from time to time, as if all representations and warranties were made
as of the date hereof, and that Borrower is, and shall remain, in full
compliance with its agreements, covenants, and obligations under such
agreements. Such representations and warranties include, without limitation, the
following: Borrower is using disbursements only for the purpose of enabling
Borrower to finance the cost of manufacturing, purchasing or selling items
intended for export. Borrower is not using disbursements for the purpose of: (a)
servicing any of Borrower's unrelated pre-existing or future indebtedness; (b)
acquiring fixed assets or capital goods for the use of Borrower's business; (c)
acquiring, equipping, or renting commercial space outside the United States; or
(d) paying salaries of non-U.S. citizens or non-U.S. permanent residents who are
located in the offices of the United States. Additionally, disbursements are not
being used to finance the manufacture, purchase or sale of all of the following:
(a) Items to be sold to a buyer located in a country in which the Export Import
Bank of the United States is legally prohibited from doing business; (b) that
part of the cost of the items which is not U.S. Content unless such part is not
greater than fifty percent (50.0%) of the cost of the items and is incorporated
into the items in the United States; (c) defense articles or defense services or
items directly or indirectly destined for use by military organizations designed
primarily for military use (regardless of the nature or actual use of the
items); or (d) any items to be used in the construction, alteration, operation
or maintenance of nuclear power, enrichment, reprocessing, research or heavy
water production facilities.


All other representations and warranties in the Exim Agreement are true and
correct in all material respects on this date, and Borrower represents that
there is no existing Event of Default.


Streamline Facility Eligibility


Required        Actual        Eligible


Liquidity            >$3,750,000         $_____        Yes No






Sincerely,


SPIRE CORPORATION




--------------------------------------------------------------------------------




SPIRE SOLAR, INC.
SPIRE BIOMEDICAL, INC.
SPIRE SEMICONDUCTOR, LLC




________________________
Signature
________________________
Title
________________________
Date


                            










56120/83
1397614.1




